DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on May 13, 2020. Claims 1-20 are currently pending. 

Drawings
In view of the response filed on 5/13/2020 amending the specification to include reference character 302, the objections made against the drawings in the office action of 9/25/17 have been withdrawn. 

Specification
In view of the response filed on 5/13/2020 amending the specification to fix the minor informalities, the objections made against the specification in the office action of 9/25/17 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5,8, 10-12,15, and 17-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0265833 to Meyyappan et al. (Meyyappan) in view of US 2011/0190845 to Weisfeldt et al. (Weisfeldt) and of US Patent No. 6,014,584 to Hoffman et al. (Hoffman) (both previously cited). 
In reference to at least claims 1,8 and 15
Meyyappan teaches a transvascular diaphragm pacing system and methods which discloses an apparatus/method for reducing ventilation induced diaphragm disuse in a patient receiving ventilation support from a mechanical 
Weisfeldt teaches a portable negative pressure ventilation device and methods and software related thereto which discloses a portable apparatus for reducing ventilation induced diaphragm disuse in a patient receiving ventilation support from a mechanical ventilator (MV) (e.g. mechanical ventilator, Fig. 1) that includes an electrode array of first and second types and comprising a plurality of electrodes configured to stimulate a phrenic nerve of the patient (e.g. various electrode arrays used for phrenic nerve stimulation, 130, Figs. 3C-4L); and at least one controller (e.g. 140, Fig. 3B,6) configured to localize the phrenic nerve with respect to a given set of electrodes for stimulation of the phrenic nerve (e.g. 
Hoffman teaches an electroporation therapy apparatus which discloses an apparatus comprising: an electrode array of first and second types (e.g. Figs. 2A-2G) and comprising a plurality of electrodes (e.g. electrode needles of the electrode assemblies, Fig. 2A-2G) configured to stimulate a patient; and at least one controller (e.g. 300, Fig. 3) configured to: identify a type of electrode array from at least two different types (e.g. automatic identification of electrode applicators using built in identification element, Col. 7, l. 3 - Col. 8, l. 16), and generate a stimulus signal for stimulating based upon the identity of the electrode type (e.g. automatically sets therapy voltage and the coded information includes array type parameters, Col. 7, l. 3 - Col. 8, l. 16; Col. 9, l. 58 – Col. 10, l. 67).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus/method of Meyyappan with the teachings of Weisfeldt to include using with the stimulator the various electrodes array types that are located externally to the body for localizing and stimulating the phrenic nerve in order to yield the predictable result of reducing the invasiveness of the apparatus by providing minimally invasive electrode arrays for stimulating the phrenic nerve(s). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
In reference to at least claims 3,10 and 17
Meyyappan modified by Weisfeldt and Hoffman teaches a system/method according to claims 1,8 and 15. Hoffman further discloses being able to control an amplitude of the stimulus signal in accordance with the identified type of electrode arrays. (e.g. automatically sets therapy voltage and the coded information includes array type parameters, Col. 7, l. 3 - Col. 8, l. 16; Col. 9, l. 58 – Col. 10, l. 67). 
In reference to at least claims 4, 11 and 18
Meyyappan modified by Weisfeldt and Hoffman teaches a system/method according to claims 1,8 and 15. Meyyappan further discloses monitoring breathing cycle information indicative of at least one of the inspiratory phase and the expiratory phase of the cyclic ventilation provided by the MV (e.g. monitoring the breath cycle, para. [0014], [0019], [0114], [0124], [0127], [0129], [0141], [0143], [0154]-[0155], [0167]). 
In reference to at least claims 5,12 and 19
Meyyappan modified by Weisfeldt and Hoffman teaches a system/method according to claims 1,8 and 15. Meyyappan further discloses monitoring breathing cycle information indicative of at least one of the inspiratory phase and the expiratory phase of the cyclic ventilation provide by the MV (e.g. monitoring the breath cycle, para. [0014], [0019], [0114], [0124], [0127], [0129], [0141], [0143], [0154]-[0155], [0167]) and the phrenic nerve stimulation is delivered in coordination with the cyclic ventilation provided by the MV (e.g. begin any time before, during or after the onset of the inspiratory phase of the ventilator and/or can end at any time before, during or after the end of the inspiratory phase, Fig. . 

Claims 2,9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0265833 to Meyyappan et al. (Meyyappan) in view of US 2011/0190845 to Weisfeldt et al. (Weisfeldt) and of US Patent No. 6,014,584 to Hoffman et al. (Hoffman) as applied to claims 1,8 and 15 further in view of US Patent No. 6,032,064 to Devlin et al. (Devlin). 
In reference to at least claims 2,9 and 16
Meyyappan modified by Weisfeldt and Hoffman teaches a method/device according to claims 1,8 and 15. Weisfeldt further discloses the electrode arrays comprising a plurality of pins (e.g. ‘845, pins on connector 134, Fig. 4C) but does not explicitly teach a jumper setting comprising a wired connection between at least two of the plurality of control pins to identify the type of electrode array. 
Devlin teaches an electrode array system for measuring electrophysiological signals which discloses a method for identifying an electrode array type (e.g. Fig. 9) in which the electrode array types contain a plurality of pins for identification purposes (Col. 6, l. 38 – Col. 7, l. 30) and discloses that in alternative embodiments that electrode array may include passive devices such as jumpers for generating code for self-configuration (e.g. Col. 9, ll. 13-16) 
It would have been obvious to one having ordinary skill in the art before the effective filing data to further modify the apparatus/method of Meyyappan modified by Weisfeldt and Hoffman with the teachings of Devlin to include a jumper setting including a wired connection between at least two of the plurality of control pins in order to yield the predictable result of providing further guidance for self-configuration for the type of electrode array allowing quick recognition of the electrode array type. 

Claims 6-7,13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0265833 to Meyyappan et al. (Meyyappan) in view of US 2011/0190845 to Weisfeldt et al. (Weisfeldt) and of US Patent No. 6,014,584 to .
In reference to at least claims 6-7,13-14 and 20
Meyyappan modified by Weisfeldt and Hoffman teaches a method/device according to claims 1,8 and 15. Meyyappan further discloses sensor(s) used for determining the breath cycle of the patient being in communication with the stimulator (e.g. sensors 48 and breath sensor 50, Fig. 1, monitor breath cycle and determine attributes of the breath cycle, para. [0114], [0124], [0127], [0129], [0141], [0143], [0154]-[0155]) and a display operatively coupled to the controller within the stimulator (e.g. stimulator includes input and output devices such as computer style devices, touchpad, output device such as a monitor, para. [0146]) but does not explicitly teach wherein the at least one controller is further configured to identify an identifier (ID) of a sensor which transmits the breathing cycle information or wherein the at least one controller is further configured to: determine a battery type of the identified sensor as one of a rechargeable or non-rechargeable battery based on the identifier (ID), determine an operating state of the rechargeable or non-rechargeable battery, and provide an indication on the display of the battery type and the operating state.
Mazar teaches a patient care and health information management system and methods which discloses an identifier associated with a patient worn sensor that collects data including respiration data and displaying a battery level/status associated with the sensor (e.g. paragraph [0114]). 
It would have been obvious to one having ordinary skill in the art before the effective filing data to further modify the apparatus/method of Meyyappan modified by Weisfeldt and Hoffman to include configuring the controller to identify various sensors and the associated battery level/status for those sensors in order to provide a quick visual assessment of the type of sensor being used and their associated battery level/status to ensure the sensors are operating properly. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,8 and 15 have been considered but are moot because the rejection has been updated to include additional references in view of the claim amendments and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0319691 to Lurie et al. which teaches a vacuum and positive pressure ventilation system and methods for intrathoracic pressure regulation which discloses the use of an external mechanical ventilator with phrenic nerve stimulation. US 2015/0045848 to Cho et al. which teaches a medical device to provide breathing therapy which discloses stimulating the phrenic nerve in coordination with a breathing cycle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0293918 to Thompson et al. which teaches a non-invasive neuro stimulation system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/
Examiner, Art Unit 3792


/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792